EXHIBIT 14.1 CODE OF ETHICS OF INTERACTIVE ENTERTAINMENT GROUP, INC. I. Objectives Interactive Entertainment Group, Inc. (the “Company”) is committed to the highest level of ethical behavior.The Company's business success depends upon the reputation of the Company and its directors, officer and employees to perform with the highest level of integrity and principled business conduct. This Code of Ethics (“Code”) applies to all directors, officers and employees of the Company, including the Company's principal executive officer and principal financial officer, (collectively, the “Covered Persons”).This Code is designed to deter wrongdoing and to promote all of the following: · honest and ethical conduct, including the ethical handling of actual or apparent conflictsof interest between personal and professional relationships · full, fair, accurate, timely, and understandable disclosure in reports and documents thatthe Company files with, or submits to, the Securities and Exchange Commission (the"Commission"), and in other public communications made by the Company · compliance with applicable governmental laws, rules and regulations; · the prompt internal reporting to an appropriate person or persons identified herein forreceiving violations of this Code · accountability for adherence to this Code. Each Covered Person must conduct himself or herself in accordance with this Code, and must seek to avoid even the appearance of improper behavior. This Code is not intended to cover every applicable law, or to provide answers to all questions that might arise; for such, the Company relies on each person’s sense of what is right, including a sense of when it is appropriate to seek guidance from others on an appropriate course of conduct. II.
